      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

THE STATE OF LOUISIANA,
By and through the Louisiana Department of
Wildlife and Fisheries,

                                      PLAINTIFFS,

v.
                                                         CIV. NO. ______________
GINA RAIMONDO, in her official capacity as
UNITED STATES SECRETARY OF
COMMERCE; DEPARTMENT OF
COMMERCE; RICK SPINRAD, in his official
capacity as ADMINISTRATOR OF THE
NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION;
CHRIS OLIVER, in his official capacity as
ASSISTANT ADMINISTRATOR FOR
FISHERIES; SAMUEL D. RAUCH III, in his
official capacity as DEPUTY ASSISTANT
ADMINISTRATOR FOR REGULATORY
PROGRAMS; NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION;
NATIONAL MARINE FISHERIES
SERVICE;

                                   DEFENDANTS.


                 MEMORANDUM OF LAW IN SUPPORT OF LOUISIANA’S
                  MOTION FOR TEMPORARY RESTRAINING ORDER
        Plaintiff files this Motion for a Temporary Restraining Order (TRO) contemporaneously

with a complaint for declaratory and injunctive relief against the Sea Turtle Conservation; Shrimp

Trawling Requirements, 84 Fed. Reg. 70,048 (Dec. 20, 2019) (“2019 Final Rule”). The 2019 Final

Rule poses an existential threat to Louisiana’s shrimping industry. And Defendants have arbitrarily

allowed it to go into effect, notwithstanding that it requires equipment that is widely unavailable.

        The 2019 Final Rule is the first time that Defendants required inshore skimmers to be

outfitted with specialized, expensive equipment known as Turtle Excluder Devices (“TEDs”).
     Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 2 of 15



Recognizing the financial and logistical difficulties installing TEDs will impose on the shrimping

industry, the 2019 Final Rule included a delayed effective date—it would not take effect until April

1, 2021. In the interim, however, the COVID-19 pandemic spawned supply-chain, manpower, and

training disruptions that made it impossible to comply with the TEDs requirements even by the

delayed effective date. So on March 31, 2021, Defendants again delayed the effective date until

August 1, 2021. Sea Turtle Conservation; Shrimp Trawling Requirements, 86 Fed. Reg. 16,676 (Mar.

31, 2021).

       The urgent problem prompting this motion is that nothing about the supply-chain,

manpower, and training disruptions has changed. COVID-related disruptions still abound, rendering

skimmer captains still unable to comply with the 2019 Final Rule due to the sheer unavailability of

TEDs. Moreover, Defendants have still failed to conduct the in-person TEDs training promised in

the 2019 Final Rule and subsequent publications, and which Defendants themselves found necessary

to avoid improper installation and use of TEDs, which could lead to greater harm to listed sea

turtles. 86 Fed. Reg. at 16,677. Even so, Defendants have failed to extend the effective date, despite

the Louisiana Department of Fisheries and Wildlife’s (LDWF) protestations. See Cagle Decl. Exh. A.

Defendants’ failure to extend the effective date is arbitrary and capricious and will cause irreparable

harm to skimmers, who make up the bulk of Louisiana’s shrimping industry. Absent immediate

relief from this Court, shrimpers will be precluded from the peak shrimping season because

circumstances outside their control make it impossible to comply with a Rule whose effective date

Defendants have already extended once for reasons that remain unchanged. This Court should grant

this motion and save Louisiana’s shrimping industry by delaying the 2019 Final Rule’s

implementation date.

                                   FACTUAL BACKGROUND

       Since the late 1980s, Defendants have required Turtle Excluder Devices (TEDs) on certain


                                                  2
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 3 of 15



shrimping vessels. A TED is an addition to shrimping nets designed to prevent sea turtles from

being trapped in the net and drowning. Requiring TEDs on large, offshore vessels is not new. But

requiring TEDs for skimmer vessels inshore is new—inshore skimmer vessels were previously

exempt from TEDs requirements so long as they operated within limits on tow time, i.e., limits on

how long their nets are in the water. Defendants designed those restrictions to ensure that turtles

incidentally caught during the tow could be safely returned to the water when the nets are

periodically emptied.

        Since the inception of TED requirements, Defendants have excluded inshore skimmers

from any obligation to employ TEDs. In 2012, that exclusion looked threatened when Defendants

began regulatory proceedings that contemplated requiring TEDs in skimmers. The exclusion

ultimately survived, however, after Defendants made several specific fact findings indicating that

that TEDs were of limited and “highly uncertain” ecological benefit on inshore waters, and the

economic ramifications of a TED requirement on inshore skimmers would be potentially significant.

See 78 Fed. Reg. 9,024 (Feb. 7, 2013). Indeed, in a 2014 opinion, Defendants concluded that allowing

shrimp fisheries to continue as prosecuted under then-existing regulations was not likely to

jeopardize the continued existence of any of listed species.

        But Defendants changed course in 2019 and issued a Final Rule requiring, for the first time,

that inshore skimmers use TEDs. See 84 Fed. Reg. 70,048 (Dec. 20, 2019). Recognizing that the

inshore shrimping industry did not have TEDs because they had long been excluded from those

requirements—and that serious logistical and financial difficulties would attend simultaneously

outfitting an entire skimmer fleet with TEDs—Defendants delayed the effective date of the Final

Rule until April 1, 2021. See id. (“We believe delaying the effectiveness of the rule until April 1, 2021

is warranted, as that will be an adequate period to allow for the manufacture of the necessary

number of TEDs and for fishers, particularly lower income fishers, to financially prepare for the



                                                   3
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 4 of 15



regulation.”). Beyond that, Defendants promised to conduct “TED training workshops . . . during

the phase-in period.” Id.

        Then COVID hit. The well-known disruptions the pandemic caused led Defendants to issue

a Delay Rule on March 31, 2021, further delaying the 2019 Final Rule’s effective date. 86 Fed. Reg.

16676-01 (Mar. 31, 2021). On May 20, 2021, LDWF sent a letter to Defendants highlighting the

shrimping industry’s continuing inability to comply with the 2019 Final Rule, as well as data

indicating the 2019 Final Rule is unwarranted. See Cagle Decl. Exh. A. Defendants took no action in

response. Since then, shrimping season began on August 9th, but the 2019 Final Rule precludes a

substantial portion of the Louisiana shrimping industry from participating in it because they can’t

acquire the mandated TEDs.

                                        LEGAL STANDARD
        To merit a temporary restraining order, the moving party must show: (1) a substantial

likelihood of success on the merits, (2) a substantial threat that failure to grant the injunction will

result in irreparable injury to the moving party, (3) the threatened injury outweighs any damages the

injunction may cause defendant, and (4) the injunction is in the public interest. Jackson Women’s

Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014). “None of [these] four requirements has a

fixed quantitative value.” Monumental Task Comm., Inc. v. Foxx, 157 F. Supp. 3d 573, 582 (E.D. La.

2016). Rather, “a sliding scale is utilized, which takes into account the intensity of each in a given

calculus.” Id. Accordingly, the Court must conduct “a delicate balancing,” which weighs “the

probabilities of ultimate success at final hearing with the consequences of immediate irreparable

injury that possibly could flow from the denial of preliminary relief.” Id.

        Most critical here, the Administrative Procedure Act expressly provides authority to stay the

effective date of an irreparably harmful rule. 5 U.S.C. §705 (“[T]o the extent necessary to prevent

irreparable injury, the reviewing court . . . may issue all necessary and appropriate process to postpone



                                                    4
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 5 of 15



the effective date of an agency action or to preserve status or rights pending conclusion of the review

proceedings.”) (emphasis added).

                                             ARGUMENT

I.      THE DEPARTMENT IS SUBSTANTIALLY LIKELY TO SUCCEED ON ITS CLAIM THAT
        DELAYING THE TEDS RULE’S IMPLEMENTATION DATE UNDER THE APA IS
        NECESSARY TO PREVENT IRREPARABLE INJURY.

        The burden to establish a likelihood of success on the merits is not demanding. “As long as

the court cannot say there is no likelihood of prevailing on the merits but finds the factor of

substantial likelihood of success present to some degree, then the party seeking the injunction has

met its burden.” Family Rehab., Inc. v. Azar, 3:17-cv-3008, 2018 WL 3155911, at *3 (N.D. Tex. June

28, 2018) (citing Productos Carnic, S.A. v. Cent. Amer. Beef & Seafood Trading Co., 621 F.2d 683, 686 (5th

Cir. 1980)). The law precludes temporary relief only “if there is no chance that the movant will

eventually prevail on the merits.” State of Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir. 1975)

(emphasis added). In other words, that the movant “is unable, in an abbreviated proceeding, to

prove with certainty eventual success does not foreclose the possibility that temporary restraint may

be appropriate.” Id.

        Plaintiff has easily met this burden. In refusing to further extend the effective date despite

the COVID-19 pandemic and the related supply-chain disruptions, Defendants have acted arbitrarily

and capriciously. It is impossible for skimmers to comply with the 2019 Final Rule’s TEDs

requirements through no fault of their own. The COVID-19 pandemic has upended the Final Rule’s

key assumptions—that TEDs would be available in adequate numbers and that Defendants would

be able to train skimmers how to use them.

        Because fall shrimping season started on August 9th for the majority of the State, an order

from this Court immediately postponing the TEDs Rule’s effective date is the only adequate remedy

to prevent industry-wide and statewide harm. The APA expressly vests this Court with authority to



                                                     5
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 6 of 15



award that kind of relief; it may, “to the extent necessary to prevent irreparable injury, … issue all

necessary and appropriate process to postpone the effective date of an agency action or to preserve status or

rights pending conclusion of the review proceedings.” 5 U.S.C. §705 (emphasis added). The APA

applies here, of course, because the challenged Rule is a “final agency action” promulgated under the

Endangered Species Act (ESA) “for which there is no other adequate remedy in a court.” 5 U.S.C.

§704; see id. §706(2)(A).

        An order from this Court delaying the Rule’s effective date would break no new ground. In

fact, Defendants themselves have already delayed the Rule’s original effective date, citing the need

“to allow for the manufacture of the necessary number of TEDs and for fishers, particularly lower

income fishers, to prepare financially for the regulation.” 86 Fed. Reg. at 16676. Further justifying

delay, Defendants explained that the COVID-19 pandemic prevented them from “conduct[ing]

outreach on changes to TED regulations through in-person industry workshops and trade shows,

dockside and net shop visits, and enforcement trainings.” Id. Beyond that, “[s]afety and travel

restrictions due to the COVID-19 pandemic have limited [Defendants’] ability to complete the in-

person workshops and training sessions that [they] had anticipated and communicated to the

public.” Id. at 16677. The delay in effective date, Defendants explained, was thus “necessary to

provide [Defendants] with additional time to conduct our planned outreach and training for fishers

through a modified strategy, including but not limited to, virtual training sessions with the public.”

Id. Besides educating the public generally on the use of the devices, the Department said that it

needed this delay to “prepare . . . for responding to installation and maintenance problems from

industry when the regulations go in effect.” Id.

        Not one of those justifications has changed. Each remains the same today and warrants an

order from this Court further delaying the 2019 Final Rule’s effective date for the very same reasons.

the lack of available materials and workforce in the net-shop industry, depressed financial conditions



                                                     6
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 7 of 15



in the shrimping industry, and COVID-19-related interruptions to training and outreach compound

the harms certain to follow if the Court does not delay the TEDs Rule effective date but requires the

Department to enforce it now. Consider each circumstance in turn.

        First, the COVID-19 pandemic resulted in NOAA breaking its promise to do adequate in-

person checks and programming. To be sure, NOAA has conducted some virtual trainings since

March, but the lack of in-person instruction leaves the entire industry—shrimpers, the net shops,

and the Department’s enforcement agents—floundering, with shrimpers subject to steep fines and

penalties for non-compliance. Because the inshore skimmer trawl fleet has never been subject to

TEDs requirements before the 2019 Final Rule, shrimpers are confused about what the Rule

requires and how to adequately comply with it. For example, even after NOAA’s virtual training, the

skimmer fishermen in Louisiana are still unsure if they have installed their TEDs correctly. That

matters because, under the Rule, the smallest (and unforeseen) shift in the angle of the TED results

in $10,000 fines. Compounding that problem, supply-chain issues are reportedly affecting the

availability of angle-measuring tools that fishermen need to self-check compliant angles. So if the

Rule isn’t delayed, the Department will have to penalize fishermen for minor violations that they

cannot self-correct and that could have been prevented with the promised educational outreach and

implementation checks. The Department aims to prevent the Rule’s effective date at least until

Defendants can properly educate shrimpers on correct installation, maintenance, and usage.

        Second, and as the original delay announcement acknowledged, many shrimpers are hurting

financially. Last March, many shrimpers could not afford to purchase the equipment necessary to

come into compliance with this new rule. That has not changed since then. See, e.g., Cagle Decl. ¶¶

13-14; Boudreaux Decl. The shrimping industry as a whole is still recovering from COVID-related

financial hardships.

        Third, even if shrimpers could afford to comply, they are only half the equation. The other



                                                 7
     Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 8 of 15



half—the merchants selling the required nets and other equipment—have faced a pandemic-induced

lack of raw materials and shortage of industry workers that has resulted in net shops being booked

solid, unable to install new nets. Boyd Decl. Take net-shop owners like declarant Bob Boudreaux,

whose declaration confirms that he cannot stock up on TEDs or the necessary gear to comply with

the Rule. The industry could not have proactively purchased materials before this Rule took effect

because the industry cannot recoup those costs if the Rule were amended slightly, thereby rendering

non-compliant any gear that shop owners would have proactively purchased.

       And now that the 2019 Final Rule’s requirements are set—theoretically allowing net shops to

acquire and build compliant gear—net shops have suffered pandemic-induced supply-chain

impossibilities to finding the necessary items to do so. The Rule requires a new, smaller type of

twine of which there is a shortage. Net shops have also found that there is a shortage of

aluminum—and a lack of aluminum means a lack of frames. Beyond that, a shortage of angle-

measuring devices has prevented fishermen and shop owners from maintaining compliant gear.

       Building fishing gear is a very time-consuming business in the best circumstances. See generally

Boudreaux Decl. Accommodating TED rules is an even more intricate affair. Each TED order is

custom and bespoke. The frames are handmade and welded to fit different sizes and types of boats

with different concerns and preferences. Like the frames, the netting is handmade, stitched for each

net. In short, these items are not available via two-day Amazon Prime delivery. They take significant

time and money to make—particularly at the high quality necessary to comply with the law.

       And COVID prevented NOAA from conducting follow-up come-and-see sessions with net

shop owners, too. Those outreach programs—meant to teach net builders who have never done this

before—would have helped prevent untrained net shops from installing non-compliant gear.

       In sum, this rule effects more than a thousand boats that never before needed TEDs.

Because of the pandemic, net shops have had trouble hiring welders and other skilled employees to



                                                  8
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 9 of 15



keep up with the demand this new Rule created. The net-shop industry simply lacks the manpower

and raw materials necessary to meet the sudden needs of a thousand boat owners simultaneously

seeking thousands of TEDs to comply with the new Rule.

        The industry and Plaintiff have acted in reliance on Defendants’ commitment in the Final

Rule to provide training and allow for adequate time for the manufacture of TED equipment. An

agency’s failure to consider significant reliance interests is an independent ground for vacatur.

Defendants have utterly ignored the “‘legitimate reliance’” on its own statements in the Final Rule.

Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020). Defendants are thus

selectively implementing the rule by enforcing the effective date while ignoring its numerous

promises to aid industry compliance and allow for adequate time to manufacture TEDs.

Accordingly, their failure to extend the effective date is arbitrary and capricious.

        Finally, NOAA’s refusal to grant further relief conflicts with prior agency precedent. NOAA

has never before hesitated to delay or suspend TED requirements for however long necessary to

allow the industry to continue to function in the midst of a disaster. For example, between

September 28, 2005, and March 20, 2006, NOAA issued a series of rules suspending TED

requirements “because environmental conditions resulting from Hurricanes Katrina and Rita are

preventing some fishers from using TEDs effectively.” See, e.g., 71 Fed. Reg. 8990 (Feb. 22, 2006).

NOAA did the same in response to Hurricanes Gustave and Ike. See, e.g., 73 Fed. Reg. 66803 (Nov.

12, 2008). Like cases must be treated alike. Here, as there, the industry is unable to employ TEDs

effectively because of a disaster. And the agency has identified no reason why anything has changed

since its initial COVID-19 Delay Rule. Simply put, industry cannot comply despite all good-faith

efforts to do so. Agency precedent is clear—another effective-date delay is required as a

fundamental element of reasoned decisionmaking. See, e.g., Westar Energy, Inc. v. FERC, 473 F.3d

1239, 1241 (D.C. Cir. 2007) (“[F]undamental norm of administrative procedure requires an agency



                                                    9
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 10 of 15



to treat like cases alike.”); Burlington Northern and Santa Fe Ry. Co. v. Surface Transp. Bd., 403 F.3d 771,

776 (D.C. Cir. 2005) (agency “must provide an adequate explanation to justify treating similarly

situated parties differently”). Defendants’ “‘[u]nexplained inconsistency’ in agency policy is ‘a reason

for holding an interpretation to be an arbitrary and capricious change from agency practice.’” Encino

Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016).

II.     THE STATE OF LOUISIANA IS SUBSTANTIALLY LIKELY TO SUFFER IRREPARABLE HARM
        IF THE TEDS RULE’S EFFECTIVE DATE IS NOT DELAYED.

        “To show irreparable injury if threatened action is not enjoined, it is not necessary to

demonstrate that harm is inevitable and irreparable.” Humana, Inc. v. Avram A. Jacobson, M.D., P.A.,

804 F.2d 1390, 1394 (5th Cir. 1986). Instead, “[t]he plaintiff need show only a significant threat of

injury from the impending action, that the injury is imminent, and that money damages would not

fully repair the harm.” Id.1

        The irreparable harm here is extensively documented through the attached declarations.

With the fall shrimping season for a majority of the State having started on August 9th and an

estimated fifty percent of Louisiana’s skimmer trawl fleet out of compliance, the LDWF faces an

unprecedented, imminent enforcement problem. Requiring LDWF to enforce the new TEDs Rule

now will result in substantial interference with, and loss of, its enforcement staff to carry out its

other obligations. See Hebert Decl. This diversion of the State’s enforcement personnel and

priorities to a federally mandated program imposes significant regulatory and administrative burdens

and constitutes irreparable harm to the State’s sovereign interests. See, e.g., Texas v. United States, 2021

WL 247877, at *5 (S.D. Tex. Jan. 26, 2021); see also District of Columbia v. U.S. Dep’t of Agric., 444 F.

Supp. 3d 1, 39 (D.D.C. 2020) (“Based on these attested-to estimates of additional E&T costs, the

1
  Money damages are unavailable due to sovereign immunity. See, e.g., Louisiana v. Biden, 2021 WL
2446010, at *21 (W.D. La. June 15, 2021) (“The Plaintiff States have alleged very substantial
damages from Government Defendants, which would be difficult, if not impossible to recover, due
to sovereign immunity.”).


                                                    10
     Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 11 of 15



burdens of training new and existing staff, and the burdens associated with noticing ABAWDs, the

state plaintiffs have shown that absent an injunction or stay they will suffer immediate, irreparable

injury in the form of significant regulatory and administrative burdens.”).

       To begin, consider that LDWF is already operating with less than a full complement of

enforcement field agents and staff. At full strength, LDWF would have 234 enforcement staff and

field agents, but LDWF enforcement is currently limited to 206 agents due to ongoing funding

constraints. See Hebert Decl. ¶ 2. Because of those limits, LDWF enforcement has eliminated its

Statewide Strike Force Unit, which historically has enforced commercial fishing regulations along the

coast during periods of high-volume enforcement activity—like shrimping season. And among

LDWF’s remaining enforcement field agents, only 98 of 204 are properly trained and authorized to

enforce TEDs regulations. See Hebert Decl. ¶ 4.

       Fortunately, those trained LDWF enforcement agents rarely observe violations on skimmers

in Louisiana waters. In fact, over the past five years, there has only been one tow time violation on

skimmers. See Hebert Decl. ¶ 8. Observations of LDWF enforcement show that historic tow-time

restrictions have an extremely high compliance rate and that tow-time restrictions are sufficient for

the limited turtle interactions during LDWF enforcement activities. Given those historical

observations, it is highly improbable that there will be significant sea turtle interactions with

skimmer vessels in Louisiana inshore waters, and virtually no sea turtle mortality as a result of

skimming activity if tow-time restrictions remain in place. The upshot? Unless the Rule is delayed,

the Department’s enforcement costs will skyrocket—with almost no corresponding benefit for the

protected species.

       If this sort of additional high-cost-low-benefit enforcement is a critical priority for the

Federal Government, it could always pay for it itself. The National Marine Fisheries Service has a

Joint Enforcement Agreement with the Department. Through that agreement, NMFS could provide



                                                  11
       Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 12 of 15



additional and commensurate funding for TEDs Rule enforcement. Yet so far, NMFS has not

granted any additional funding. Nor does the Department expect it to, despite the additional LDWF

Enforcement efforts the Rule requires. As a result, the TEDs Rule—if not delayed—will necessarily

impose additional strain on LDWF Enforcement resources. That’s the very sort of irreparable harm

a temporary restraining order is designed to prevent.

        Finally, the harm is ongoing and irreparable because skimmers are unable to comply with the

Final Rule and thus are—at this very moment—sitting out the 2021 season. Due to COVID-19,

there are a grossly insufficient number of TEDs manufactured. See Eva Alario Decl. ¶ 1, 5. Skimmer

captains wish to comply with the Rule but are prevented by literal impossibility and thus forced to

miss the season. See Boyd Decl. ¶ 8. (“Without the ability to purchase another TED while the first

TED is still backordered, it doesn’t look like we will be making the opening.”). Without an

immediate TRO, a substantial portion of Louisiana’s shrimping industry will be sidelined through no

fault of their own.

III.    THE BALANCE OF HARMS AND PUBLIC INTEREST FAVOR GRANTING A TEMPORARY
        RESTRAINING ORDER.

        Finally, the public interest and balance of equities weigh in favor of granting the State a

temporary restraining order. Simply put, Defendants “have no legitimate interest in the

implementation of [the] unlawful” 2019 Final Rule. Texas, 2021 WL 723856, at *49. Instead, “the

public is served when the law is followed.” Id. at *51 (quoting Daniels Health Scis., L.L.C. v. Vascular

Health Scis., L.L.C., 710 F.3d 579, 585 (5th Cir. 2013)); see also League of Women Voters of United States v.

Newby, 838 F.3d 1, 12 (D.C. Cir. 2016) (“There is generally no public interest in the perpetuation of

unlawful agency action.”). The public has an overriding interest in ensuring that the shrimping

industry does not lose an entire season due to an arbitrary failure to extend the effective dates. And

while the State of Louisiana would be irreparably harmed by the implementation of the 2019 Final




                                                     12
      Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 13 of 15



Rule, Defendants have no interest in enforcing an arbitrary rule. Accordingly, the public interest and

balance of harms weigh heavily in the State’s favor.

        Notably, this is not the first time this Court has been faced with a request to delay a TEDs

rule. When TEDs were first implemented on other parts of the shrimp industry, this Court delayed

the rule. State of La. ex rel. Guste v. Verity, 1988 WL 35036, at *2 (E.D. La. Apr. 12, 1988). The Court

explained “the balance of equities are ‘heavily tilted’ in the movant’s favor.” Id. at *1. “The affidavits

of the shrimpers, submitted by the plaintiff, demonstrate that they will be exposed to substantial

penalties ($10,000 for each violation) if they do not comply with the regulations.” Id. “However, the

shrimpers are unable to comply with the regulations even if they wanted to.” Id. “The shrimpers

testify that they are unable to obtain TEDs and that they lack training on the use of the TEDs.” Id.

“In addition, the shrimpers testify that they experience many hours of down time and TEDs which

have to be constantly cleared of mud and debris leading to substantial losses of shrimp.” Id. The

same is true in this case, where Defendants have shown no rush to implement the 2019 Final Rule,

TEDs cannot be obtained, and Defendants have failed to provide promised training.

IV.     THIS COURT SHOULD POSTPONE THE FINAL RULE’S EFFECTIVE DATE.

        The APA empowers a “reviewing court” to “issue all necessary and appropriate process to

postpone the effective date of an agency action or to preserve status or rights pending conclusion of

the review proceedings.” 5 U.S.C. §705. A stay of the effective date should issue “to the extent

necessary to prevent irreparable injury” and “[o]n such conditions as may be required.” Id.; see also

Texas v. EPA, 829 F.3d 405, 435 (5th Cir. 2016) (staying an EPA action pending review).

        When considering “whether to stay an agency action pending judicial review,” district courts

apply the same test used for temporary restraining orders and preliminary injunctions. Texas v. United

States, 95 F. Supp. 3d 965, 973 (N.D. Tex. 2015); see also IHG Healthcare, Inc. v. Sebelius, 2010 WL

11680368, at *1 (S.D. Tex. Apr. 1, 2010); Safety Nat’l Cas. Corp. v. U.S. Dep’t of Homeland Sec., 4:05-cv-


                                                   13
     Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 14 of 15



2159, 2005 WL 8168878, at *2 (S.D. Tex. Dec. 9, 2005). Accordingly, for the reasons explained

above, Plaintiff has made the showing necessary for a stay.

        Unlike a standard TRO, which is limited to 14 days, Fed. R. Civ. P. 65(b)(2), a stay of a rule’s

effective date under the APA lasts as long as necessary “to preserve status or rights pending

conclusion of the review proceedings.” 5 U.S.C. § 705. As a result, a stay of the 2019 Final Rule’s

effective date would allow the Court to maintain the status quo pending a preliminary injunction

hearing regardless of the schedule the Court chooses moving forward.

                                          CONCLUSION

        For the foregoing reasons, the Court should grant Plaintiff’s Emergency Motion for a

Temporary Restraining Order. 2




2
 Prior to filing this motion, Counsel for Plaintiffs emailed the head of the Civil Division for the U.S.
Attorney’s Office for the Eastern District of Louisiana and advised him of the substance of this
motion. See Exh. A. Counsel for Plaintiffs also attempted to email the NOAA general counsel, but
her published email address did not work.


                                                  14
    Case 2:21-cv-01523-JTM-DPC Document 2-1 Filed 08/11/21 Page 15 of 15



Dated: August 11, 2021                              Respectfully submitted,

                                                    JEFF LANDRY
                                                    ATTORNEY GENERAL

                                                      /s/ Elizabeth B. Murrill T

                                                    ELIZABETH B. MURRILL
                                                     Solicitor General
                                                    JOSEPH S. ST. JOHN
                                                     Deputy Solicitor General
                                                    MACHELLE HALL
                                                     Assistant Attorney General
                                                    LOUISIANA DEPT. OF JUSTICE
                                                    1885 N. Third Street
                                                    Baton Rouge, LA 70804
                                                    emurrill@ag.louisiana.gov
                                                    Tel:     (225) 326-6766
                                                    stjohnj@ag.louisiana.gov
                                                    Tel:     (225) 485-2458
                                                    hallm@ag.louisiana.gov
                                                    Tel:     (225) 421-7560

                                                    Counsel for Plaintiff State of Louisiana3




       3
           Consistent with L.R. 5.2, Plaintiffs inform the Court that Attorney Machelle Hall is
available and may be reached via telephone at 225-421-7560. Attorneys Elizabeth Murrill and Joseph
St. John may be in transit on Friday, August 12.


                                               15
